Title: 29th.
From: Adams, John Quincy
To: 


       It snow’d part of the forenoon; then turn’d to rain, and after making the streets very disagreeable, cleared up in the afternoon. I dined with my brothers at Mr. Bradbury’s; we had some conversation upon the subject of Ben Hooper’s funeral. I could not agree in sentiment with Mr. Bradbury. I told him that although I abhorr’d the action itself, as much as any one, yet after a man was dead to refuse to attend his funeral, would only be an insult upon the feelings of his friends without being any kind of punishment to him. And indeed I cannot but think that Laws against suicide, are impolitic and cruel for how can it be expected, that human Laws which cannot take hold of the offender personally, should restrain from the commission of this crime, the man, who could disregard, the natural and divine Laws, which upon this subject are so deeply imprinted upon the heart? When we consider too how easily such a Law may be evaded, how many ways a man might put a period to his own existence, without exposing himself to the severity of any law that the human fansy could invent, we can only suppose, that these punishments must fall merely upon a thoughtless youth, or upon one ignorant of the existence of such regulations. Mr. Bradbury however thinks differently and is perhaps in the right.
       I pass’d about an hour in the evening with Putnam; he then went with G. Bradbury and my brothers, into a company of young Ladies, and I cross’d the street and sat till nine o’clock, with my friend Thompson. Tom lodg’d with me.
      